UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 Lions Gate Entertainment Corp. (Exact Name of Registrant as Specified in its Charter) British Columbia, Canada N/A (State of Incorporation or Organization) (IRS Employer Identification No.) 1055 West Hastings Street, Suite 2200 Vancouver, British Columbia V6E 2E9 and 2700 Colorado Avenue, Suite 200 Santa Monica, California 90404 (Address of Principal Executive Offices) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box: R If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box: £ Securities Act registration statement file number to which this form relates: N/A Securities to be registered pursuant to Section 12(b) of the Act: Name of Each Exchange on Which Title of Each Class to be so Registered Each Class is to be Registered Common Share Purchase Rights The New York Stock Exchange Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Each Class) TABLE OF CONTENTS Page Item 1. Description of Securities To Be Registered 1 Item 2. Exhibits 3 SIGNATURE 4 EXHIBIT LIST 5 Item 1. Description of Securities To Be Registered . On July 1, 2010, the Board of Directors (the  Board ) of Lions Gate Entertainment Corp (the  Company ), with the unanimous recommendation of the Special Committee of the Board, adopted the Shareholder Rights Plan Agreement (the  Rights Plan ) and declared an issuance of one common share purchase right (a  Right ) for each common share of the Company, no par value (the  Common Shares ), to the shareholders of record at the close of business on July 12, 2010. It was determined that, in the best interests of the Company, its shareholders and other stakeholders, this action should be taken to limit the potential adverse impact on the Company, its shareholders and other stakeholders of an accumulation of a significant interest in Common Shares through a transaction such as a creeping bid that is not offered to all of the Companys shareholders on equal terms, which could result in coercive or unfair attempts to take over Lionsgate without affording all shareholders the opportunity to sell all of their Common Shares for fair value. The adoption of the Rights Plan does not affect the Companys previously adopted shareholder rights plan. Common share purchase rights under that previous shareholder rights plan remain outstanding but, due to the cease trade order of the British Columbia Securities Commission, may not be exercised. In general terms, the Rights impose a significant penalty upon any person or group that acquires beneficial ownership of 38% or more of the Companys outstanding voting interests unless such acquisition was in connection with certain offers to all of the holders of the outstanding Common Shares of the Company for the same consideration and that are conditioned on acquisition of more than 50% of the Companys outstanding voting interests not owned by the acquiring person in such an offer. For those interested in the specific terms of the Rights Plan as made between the Company and CIBC Mellon Trust Company, as the Rights Agent, dated as of July 1, 2010, we provide the summary description set forth below. Except as otherwise defined herein, defined terms used below have the meanings ascribed thereto in the Rights Plan. This description is only a summary, is not complete and should be read together with, and is qualified in its entirety by reference to, the entire Rights Plan, which has been filed as Exhibit 4.1 to this Registration Statement on Form 8-A and is incorporated herein by reference. Issue of Rights . Under the Rights Plan, which became effective on July 1, 2010, one Right will be issued to shareholders of record on July 12, 2010 and will be attached to each outstanding Share. One Right will also be issued and attached to each Share issued thereafter, subject to the limitations set forth in the Rights Plan. Acquiring Person . An  Acquiring Person  is a person that Beneficially Owns 38% or more of the outstanding Voting Shares. However, an Acquiring Person does not include the Company or any subsidiary of the Company, or any person that would otherwise become an Acquiring Person as a result of certain exempt transactions. These exempt transactions include, among others: (a) specified acquisitions of securities of the Company, (b) acquisitions pursuant to a Permitted Bid or Competing Permitted Bid (as described below), (c) specified distributions of securities of the Company, (d) certain other specified exempt acquisitions, and (e) transactions to which the application of the Rights Plan has been waived by the Board. Rights Exercise Privilege . The Rights will separate from the Shares to which they are attached and will become exercisable at the later of (a) the close of business on the tenth Business Day after the earliest of: (i) the first date of public announcement that an Acquiring Person has become an Acquiring Person; (ii) the date of commencement of, or first public announcement of the intent of any person to commence, a take-over bid, other than a Permitted Bid or a Competing Permitted Bid, (iii) the date upon which a Permitted Bid or a Competing Permitted Bid ceases to be such, or (b) in the event that any of the circumstances in (a) occurred more than ten Business Days prior to the issuance of the Rights, the close of business on July 12, 2010, or in each case such later date as the Board of Directors may determine (the  Separation Time ). Subject to adjustment as provided in the Rights Plan, following the Separation Time, each Right will entitle the holder to purchase one Share for an exercise price (the Exercise Price
